Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 1 of 17




      EXHIBIT A
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 2 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 3 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 4 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 5 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 6 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 7 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 8 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 9 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 10 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 11 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 12 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 13 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 14 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 15 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 16 of 17
Case 19-11245-mdc   Doc 43-1 Filed 06/17/19 Entered 06/17/19 10:01:01   Desc
                    Exhibit Loan Documents Page 17 of 17
